DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 28 July 2022 is acknowledged and has been entered. 

Status of the Claims
Claims 16-21 are withdrawn as directed to a non-elected invention.
Claims 5, 6, 8, 12-14, 17-18, 21, 28 and 29 have been canceled.
Claims 3, 4 have been withdrawn.
Claims 1, 2, 7, 9-11, 15, 22-27 and 30 are presented for examination on the
merits.
 
Note on claims interpretation: The language: “at an amount effective” is taken as meaning an amount ranging from at least 1% as recited in the amended claims (“wherein the composition includes at least 1 weight percent miracle fruit seed oil”).
 Thus, any topical administration of a composition containing anywhere from 1 to 100% of MFSO would have the claimed effect of treating the recited condition(s) (e.g., inflammation of the skin). The intended result (e.g., skin whitening, skin lubrication, etc.) of the only positively recited step (i.e, administering a composition containing from 1 to 99.99% MFSO) is deemed to be merely a consequent result and does not effectively limit the claim (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)).  Indeed, the claims do not limit the administration to miracle fruit seed oil alone, thus the claimed method would read on application of Miracle fruit itself, which would contain the seed and thus MFSO.
Furthermore, while Applicant uses the term “extract” within the context the phrase “miracle fruit seed oil extract” in the claims, it is clear from the specification that what is actually being applied in the claimed method is simply the oil from the seeds of miracle fruit (MFSO) rather than an extract of the oil.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 7, 9-11, 15, 22-27 and 30 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney et al. (1977) and Medeiros et al. (2007) and Boller et al. (2010) with evidence provided by Ching et al. (2010) [refs cited by Applicant in IDS filed 10/13/2016 and already in the record].
A method comprising topically administering a composition comprising an effective amount (i.e., at least 1%) of miracle fruit (Synsepalum dulcificum) seed oil (MFSO) to an animal in need thereof is claimed.
Guney et al. beneficially describe the constituent lipid components of the seeds of MFB. The oil extracted from the seeds of the MFB (MFSO) contains various oils. The fatty acid composition of the seeds comprises: 43% palmitic acid, 32% oleic acid, 18% linoleic acid, 4.4% stearic acid, and 1.1% myristic acid (see entire document, including e.g., pg 177, table 1). Hence each of the percentages of the fatty acids disclosed in the reference fit squarely with the claimed ranges and thus teaches the claimed ranges with sufficient specificity.  The MFSO disclosed contains contained α- and β-amyrins, triterpene alcohols and the major sterol was identified as δ7 spinasterol.
The cited reference does not disclose the use of MFSO as a treatment for skin inflammation or the addition of acceptable additives, excipient or carriers that facilitate topical delivery of the MFSO in an amount of at least 1%.
Medeiros et al. beneficially disclose that α-Amyrin in a naturally-occurring pentacyclic triterpene found in various plants and exhibits a number of bioactivities, including anti-inflammatory activity. It is disclosed that previous studies has shown that topical delivery of α-amyrin is capable of reducing, in a dose-dependent manner, three important events related to the skin inflammatory response. The present study showed that α-amyrin exerts in skin antiiflammatory action by suppression of skin PGE2 levels by mechanisms involving suppress of COX-2 expression. The disclosed results indicate that α-amyrin could be potentially useful as a topical agent in management of inflammatory diseases (see entire, document including, e.g., Abstract).
Boller et al. beneficially disclose that phytosterols such as spinasterol have been found to repair damaged tissue, acting as wound healing agents and also functioning to repair collagen and minimize wrinkling (see entire document and the instant Specification at paragraph [0009]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ MFSO as taught by Guney et al., which contains α-amyrin, known to have anti-inflammatory properties, as taught by Medieros et al. as well as  phytosterol, in a topical application based on the known skin benefits of phytosterols such as spinasterol, as taught by Boller et al. 
Indeed Applicant has admitted that MFSO is known in the prior art (several of which are cited above) to possess beneficial effects (see e.g., MPEP2129(II)).
 Specifically Applicant has pointed out in the instant specification:
[0006] The skin, and pulp (flesh), and seeds of the MFB contain phenolic and flavonoid compounds that exhibit antioxidant activity in vitro (Inglett GE. and Chen D. Contents of Phenolics and Flavonoids and Antioxidant Activities in Skin, Pulp, and Seeds of Miracle Fruit. Journal of Food Science. 2011 76(3): 479-482.). The intense red-colored skin of the MFB contains a number of anthocyanin and flavonol pigments, such as cyaniding-3-monogalactoside, cyaniding-3 -monoglucoside, cyanidin-3 -monoarabinoside, delphinidin-3 -monogalactoside, and delphinidin-3-monoaabinoside that have been isolated and found to contain antioxidant activity. The MFB pulp contains the Miraculin glycoprotein that provides the taste modifying properties associated with the fruit. 

[0007] The seed, which constitutes the greater portion of the berry by weight, contains lipids (comprising approximately 10-15% of the dry weight of the seed) that have been previously characterized (Guney S. and Nawar WW. Seed Lipids of the Miracle Fruit (Synsepalum dulcificum). Journal of Food Biochemistry 1 (1977) 173-184). The fatty acid composition of the miracle fruit berry seed lipids comprises: palmitic acid (43% by wt.), oleic acid (32% by wt.), and linoleic acid (18% by wt.). As a result of the high level of saturated fatty 
acids, miracle fruit seed oil (MFSO) is a solid at room temperature. MFSO does not contain cholesterol. 

 [0008]  The MFSO was found to be unique in its elevated content of α- and β-amyrins, its major triterpene alcohols. These triterpene alcohols have previously been found to exhibit potent anti-inflammatory, anti-protease, and anti-aging effects (Ching J, Chua TK, Chin LC, Lau AJ, Pang YK, Jaya JM, Tan CH, Koh HL. Beta-amyrin from Ardisia elliptica Thunb. is more potent than aspirin in inhibiting collagen-induced platelet aggregation. Indian J Exp Biol. 2010 Mar; 48 (3):275-9).
 
[0009] In addition, MFSO contains a relatively high content of a phytosterol, identified as A7 spinasterol, which is not known to be present in other fruit oils. Phytosterols have been found to repair damaged tissue, acting as wound healing agents and also functioning to repair collagen and minimize wrinkling (Boller S, Soldi C, Marques MC, Santos EP, Cabrini DA, Pizzolatti MG, Zampronio AR, Otuki MF. Anti-inflammatory effect of crude extract and isolated compounds from Baccharis illinita DC in acute skin inflammation. J Ethnopharmacol. 2010 Jul 20; 130 (2):262-6). 

Consequently, it would be well within the purview of the skilled practitioner administer MFSO to treat skin/hair disorders related to inflammation, since MFSO is known to contain amyrins which are taught as topical skin anti-inflammatory compounds.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
One would be motivated to employ natural extracts like MFSO known to be high in skin beneficial compounds such as phytosterols like spinasterol in skin care products. Furthermore, it would be well within the purview of the skilled practitioner to utilize any of a number of skin penetration enhancers to optimize the transdermal delivery of the active agents preferably with minimal change to the effectiveness of the active ingredient.  While the cited references do not explicitly state that the MFSO possesses the claimed properties (i.e., anti-inflammatory), these properties are deemed to be functional properties of the MFSO itself. In fact, the Applicant points out in the instant specification that the triterpene alcohols found in MFSO extracts such as that of Guney et al. are known to exhibit potent anti-inflammatory properties as taught by Ching et al.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977). A prima facie case exists when chemical compounds have very close structural similarities and similar utilities, in the expectation by the skilled artisan that compounds similar in structure will have similar properties (see, e.g., MPEP 2144.09). 
As the prior art shows, plant extracts containing anti-inflammatories such as α-amyrin and spinasterols possess anti-inflammatory properties. Thus, the functional properties of a composition are a function of its constituents and a composition containing components with known anti-inflammatory compounds would have anti-inflammatory properties. Furthermore, MFSO itself is known to have elevated content of a- and β-amyrins, which have previously been found to exhibit potent anti-inflammatory
In reference to claim 23 reciting how the MFSO is obtained, please note that in product-by-process claims, “once a product appearing to be substantially identical is found, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102 and/or 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 

Applicant asserts that claim 1 as amended is not obvious in view of Guney et al., Medeiros et al., and Boller et al. because: 
(i) Guney et al., Medeiros et al., and Boller et al. alone or combination provide no teaching or suggestion that MFSO extract or a composition that includes at least 1 weight percent MFSO extract can be topically applied to hair or skin to treat a condition or disorder that includes at least one of atopic dermatitis or psoriasis, acne, rosacea, seborrheic dermatitis, or seborrheic dermatitis with dandruff, 

As discussed in Applicants’ previous response, there is no discussion in Guney et al. that MFSO extract or a composition including an MFSO extract can be used for any therapeutic purpose let alone be topically applied to hair or skin at an amount effective to inhibit inflammation, promote wound healing, or reduce scar formation.

Medeiros et al. teach that a-amyrins are widely found in plants of the tropical regions. Medeiros et al. also teach that a-amyrins isolated from plants or extracts of some plants (e.g., Protium keinii, Protium heptaphyllum, and Moldenhawera nutans) containing a-amyrins can treat inflammation. In particular, Medeiros et al. cites to Otuki et al. 2005b on page 233, column 1 for showing Protium keinii plant extracts including a- amyrins can treat inflammation.

Medeiros et al. do not teach that an MFSO extract can treat inflammation or that a MFSO extract has amounts of a-amyrins in combination with the other components of MFSO effective to treat inflammation. Medeiro et al. only show isolated a-amyrins and an extract from Protium kleinii can treat inflammation not MFSO extract. There is no discussion in Medeiro et al. of the concentration of a-amyrins in the extract from Protium kleinii or whether such an extract is remotely similar in composition to the composition of MFSO extract. Accordingly, while Medeiros et al. suggest the inclusion of an extract of Protium kleinii or isolated a-amyrins can be used to treat inflammation, they do not suggest that an MFSO extract or a composition including the MFSO extract can be topically applied to hair or skin at an amount effective to inhibit inflammation, promote wound healing, or reduce scar formation.

Boller et al. only suggests that crude extracts and active constituents of Baccharis illinita DC, plant leaf, can have a topical anti-inflammatory effects. Boller et al. do not teach that MFSO extract can have similar topical anti-inflammatory effects as the crude extracts and active constituents of Baccharis illinita DC nor that MFSO extract can be topically applied to hair or skin at an amount effective to inhibit inflammation, promote wound healing, or reduce scar formation. Although MFSO extract includes some of the active components identified in Boller et al., such as spinasterol, there is nothing in Boller et al. to suggest that these ingredients are present in MFSO extract, alone or in combination with other components of MFSO, at amounts effective to provide similar anti-inflammatory effects of the crude extract of Baccharis illinita DC or spinasterol. The crude extract of Baccharis illinita DC clearly has a different composition than MFSO extract and isolated spinasterol in not a mixture of lipids and alcohols as found in MFSO extract. Accordingly, while Boller et al. suggest the inclusion of a crude extract of Baccharis illinita DC in an isolated composition or isolated spinasterol, they do not suggest that an MFSO extract or a composition including the MFSO extract can be topically applied to hair or skin at an amount effective to inhibit inflammation, promote wound healing, or reduce scar formation.
Thus, Madeiros et al. and Boller et al. only show that the extracts themselves from Protium kleinii or Baccharis illinita DC and a-amyrin and spinasterols isolated, respectively, from such extracts possess anti-inflammatory properties and there is nothing in Guney et al., Madeiros et al., and Boller et al. that suggests a composition that includes at least 1 weight percent MFSO extract, which as noted by Guney et al. includes less than 1% a- and B-amyrin and A’ spinasterol, can be topically applied to hair or skin at an amount effective to treat a condition or disorder that includes at least one of atopic dermatitis or psoriasis, acne, rosacea, seborrheic dermatitis, or seborrheic dermatitis with dandruff.
Accordingly, even if one skilled in the art were to combine the teachings of Guney et al. with the teachings of Madeiros et al. and Boller et al. the combined teaching would not suggest topically applying MFSO to treat inflammation but topically applying crude extracts of Protium kleinii or Baccharis illinita DC or isolated a-amyrins and spinasterol.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the scope of the claimed method is much broader than implied by Applicant’s remarks. The method only contains one positively recited step – topically administering MFSO and/or a composition comprising MFSO to an animal at an amount effective to treat the animal. However, the amount of MFSO that is administered is in any amount above 1%. The functional effects of the MFSO are intrinsic properties of the MFSO employed in the claimed composition, the scope of which is anywhere from 1 to 100%. Thus, it is reiterated that it would be well within the purview of the skilled artisan to employ an amount of MFSO in a topical composition within this range (i.e., above 1%) and to use commonly employed cosmetic additives to make topical application more efficient. 

(ii) one of ordinary skill in art would not find it predictable and/or have a reasonable expectation of success in view of Guney et al., Medeiros et al., and Boller et al. that an MFSO extract or a composition that includes an MFSO extract would have similar inflammatory properties as other plant extracts merely because MFSO and other plant extracts share “bioactive compounds”.
Applicant asserts that although MFSO includes some of the active components identified in Boiler et al., such as spinasterol, there is nothing in Boller et al. to suggest that these ingredients are present in MFSO, alone or in combination with other components of MFSO, at amounts effective to provide similar anti-inflammatory effects of the crude extract of Baccharis illinita DC or spinasterol. Thus, Boller et al. do not suggest that MFSO can be topically administered at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation. Thus, Madeiros et al. and Boiler et al. only show that the extracts themselves from these other plants or the isolated components themselves possess such antiinflammatory properties and there is nothing in Guney et al., Madeiros et al., and Boiler et al. that suggests MFSO can be topically administered at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation.
Moreover, Applicants fail to see why the skilled artisan would topically administer MFSO at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation and not the active ingredients themselves especially since MFSO was not recognized for having such anti-inflammatory properties. 
However, the intended result of the single positive step of topically administering MFSO (i.e., anti-inflammatory effects) is deemed a consequence of the administration. That is, any topical administration a composition comprising between 1 and 100% of MFSO would have the claimed biological effects. Given the lack of specificity and broad range of what can be considered an “effective amount” in the claimed method, it would certainly have been within the purview of the skilled artisan to topically apply the MFSO in a composition ranging from 1 to 100%. Determination of the proper dosage in a particular situation is deemed routine optimization. See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

The prior art teaches that MFSO contains compounds that have been shown to have anti-inflammatory effects. It is therefore, not surprising that MFSO would also have some of those same properties. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  There would be a reasonable expectation by the skilled artisan that compounds similar in structure will have similar properties. It is reasonable to presume that compositions that share bioactive compounds will have similar functional properties. 
Applicant states it is well known that botanical extracts may contain hundreds or even thousands of individual constituents at varying abundances and the overall activity of an extract result from mixtures of those compounds with synergistic, additive, and antagonistic activity. It is certainly true the botanical extracts are complex combination of various mixtures of phytochemicals and it would not be predictable to ascertain efficacy in the abstract of an extract of miracle fruit seed; however, the so-called extract of the instant Application and claims is not an undefined extract, but rather MFSO, which does indeed have a well-defined constituent composition. It is reasonable to presume that that compounds similar in structure will have similar properties—that is, a composition containing known anti-inflammatory compounds would be expected to possess some anti-inflammatory effect. Consequently, it would also be reasonable to expect that the composition would have some efficacy in treating a condition “caused by or associated with inflammation”.

(iii) the invention recited in claim 1 exhibits unexpected results. Additionally, it is well settled that one may rebut a prima facie case of obviousness based on unexpected results by demonstrating that the claimed inventions exhibits some superior property or advantage that a person of ordinary skilled in the art would have found surprising or unexpected. P&G v. Teva Pharmaceuticals, 566 F.3d 989, 999 (Fed. Cir. 2009) (citing In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995)).
As discussed on paragraph [0082] of the application, Although MFSO, like other vegetable oils, was expected to function as a topical lubricant, it was unexpectedly found to exhibit anti-inflammatory, antimicrobial and spermicidal activity, as demonstrated by in vitro studies conducted by or on behalf of the inventors. Therefore, any skin, hair, nail, mucous membrane or joint condition associated with inflammation or microbial activity, of which there is a multitude, may benefit from the topical use of MFSO in the form of an extract, or a composition comprising the MFSO extract.
Moreover, as discussed in Example 19, paragraphs [00234]-[00241], MFSO was found to improve the visible signs of skin eruptions associated with the inflammatory skin conditions: seborrheic dermatitis, acne, and rosacea. 9 subjects (3 subjects per group; Group 1 - seborrheic dermatitis with scalp dandruff; Group 2 - inflammatory acne; Group 3 — inflammatory rosacea) with active inflammatory skin eruptions were enrolled in a blinded open label study. Patients were selected for entry if they were not using any other therapy for their condition for the prior month. Subjects had to agree to not use other therapies or systemic treatments that could affect the results while on the study. They were instructed to apply a MFSO gel to one side of their face (and scalp if it contained dandruff) and the base (gel with no MFSO) to the other side of the face (and scalp if needed), specifically covering the areas involving the skin eruptions. The gels (labeled A and B) were consistently applied to the same side of the face every morning and night. In subjects with seborrheic dermatitis, the gel was rubbed on the scalp for 5-10 minutes prior to showering. After 4 weeks of use, they were asked to compare the efficacy of both products. A dermatologist, blinded with regards to which side of the face received which treatment, examined each patient during the study and provided assessments. All 9 subjects were rated by the dermatologist as improved from baseline on the side of the face that received the MFSO gel while only two subjects, one with seborrheic dermatitis and one with acne showed an improvement on the side of the face that received the vehicle gel alone. Of note, all three subjects with rosacea had nearly complete clearing of the sites treated with the MFSO gel. In addition, two subjects showed improvement in scalp dandruff with MFSO. The pilot study demonstrated that the MFSO gel was effective in reducing the visible signs of skin eruptions associated with inflammatory skin conditions; seborrheic dermatitis, acne and rosacea.
Moreover, as discussed in Example 22, paragraphs [00253]-[00254], MFSO MFSO reduced joint aches and improved the wrist joint mobility of patients with signs and symptoms of chronic mild carpal tunnel syndrome. An open label pilot clinical pilot clinical study was undertaken to demonstrate the topical application of MFSO on the wrists can reduce wrist joint aches and improve wrist joint mobility in patients with chronic mild carpal tunnel syndrome. 3 subjects (women ages 42-55) were selected with clinical symptoms of bilateral carpal tunnel syndrome lasting for at least 1 month on no treatment. All subjects had chronic mild wrist joint aches not due to a traumatic injury. Each subject applied an ointment containing MFSO twice daily to skin areas overlying their dominant wrist for 4 weeks. The untreated non-dominant wrist served as a control. Subjects were encouraged to continue their normal activities. Clinical signs and symptoms of joint aches were rated by the investigators (physician assessment improvement score) and by the participants (subjective improvement score) at baseline and at the end of treatment. Wrist joint mobility was evaluated using a finger-tapping device (Reitan Neuropsychology Laboratory, Tucson, AZ) as per the instruction manual. After 4 weeks, all 3 subjects showed improvement in their symptoms of wrist joint aches involving their dominant hand. In contrast, the non-dominant wrist demonstrated no symptomatic improvement and of note, 2 of the 3 patients had a worsening of their wrist joint aches. Finger tapping mobility studies showed that all 3 subjects had an improvement in their index finger tapping rate of their

dominant hand (mean improvement of 17%). In contrast, there was no significant improvement in the index finger tapping rate (mean improvement of 3%) when evaluating the non-dominant hand of all 3 subjects.
In addition to the anti-inflammatory effects on MFSO, topically administered compositions that include MFSO was also unexpectedly found to exhibit anti-bacterial and antifungal activity (Example 10) as well as anti-viral activity (Example 11).
Thus, these examples show that not only does a topically administered composition including MFSO treat inflammatory skin and joint conditions but it also acts an anti-microbial. This is unexpected especially in view of the fact that the prior art neither discloses nor suggests MFSO has any therapeutic properties let alone the ability to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or Mucous membrane, or caused by or associated with inflammation.
The Applicant is correct that secondary considerations such as unexpected/surprising results can be evidence of nonobviousness. However, Applicant’s assertion that “the invention recited in claim 1 exhibits unexpected results” is not entirely correct in that the scope of claim 1 is well beyond the evidence presented for the unexpected results. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
The supposedly unexpected results were obtained with a specific MFSO, in a specific amount in specific combinations of specific ingredients. Applicant asserts that it was unexpectedly found that MFSO exhibits anti-inflammatory, antimicrobial and spermicidal activity, as demonstrated by in vitro studies. Example 19 of the application shows that MFSO was found to improve the visible signs of skin eruptions associated with the inflammatory skin conditions: seborrheic dermatitis, acne, and rosacea. Example 22 of the application shows MFSO reduced joint aches and improved the wrist joint mobility of patients with signs and symptoms of chronic mild carpal tunnel syndrome. Topically administered compositions that include MFSO were also unexpectedly found to exhibit anti-bacterial and antifungal activity (Example 10) as well as anti-viral activity (Example 11).
First, it is not surprising or unexpected that MFSO, which is known to contain anti-inflammatory compounds would show anti-inflammatory efficacy when topically applied to skin/hair. Secondly, the claims are not commensurate in scope with the unexpected/surprising results. Indeed, the claims are of such a broad scope to include any topical administration of any composition containing at least 1% MFSO to a subject groups suffering from any skin/hair disorder associated with inflammation. These disorders apparently include such ubiquitous conditions as dryness, weathering, aging, or brittleness of hair, skin damage caused by UV radiation; wrinkles or aging of skin, which would mean the subject group is anyone, since everyone has aging skin/hair. 
As the instant specification states:
[00172] MFSO was effective and showed significant antimicrobial activity directed against common bacterial and fungal organisms. MFSO provided its strongest antimicrobial activity against P. Acnes and T. Rubrum, zones of inhibition >10 at 10% MFSO. These inhibitory activities by MFSO were significantly different (p < 0.05) from those seen against S. Aureus, E.Coli, and C. Albicans, which showed minimal inhibitory activity seen only at the highest concentration of MFSO tested (20%).

[00173] MFSO has antimicrobial activity against common bacterial and fungal organisms in vitro. The antimicrobial activity is greatest against P. Acnes and T. Rubrum indicating that patients with acne and ringworm infections could derive benefit from its use. 

[00174] In similar studies, a MFB skin extract was effective and showed significant antimicrobial activity directed against P. Acnes organisms in vitro, with zones of inhibition >10 at concentrations of 10% or higher of the MFB skin extract (data not shown). 
However, the amended claims are neither limited to anti-microbial or anti-viral treatment nor the specific conditions found to be effectively treated, (e.g., seborrheic dermatitis, acne, and rosacea; chronic mild carpal tunnel syndrome) or the amount of MFSO shown to be effective. That is, the claims are not commensurate in scope with the evidence of unexpected/surprising results.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655